DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application has PRO of 62954128 filed 12/27/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, drawn to a confection, in the reply filed on 10/14/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2022.



Status of the Claims
Claims 1-20 are pending in this instant application, of which claims 18-20 are withdrawn at this time as being drawn to non-elected invention/group.
Claims 1-17 are examined herein on the merits for patentability.

Claim Objections
Claim 9 is objected to because of the following informalities:  isomalt is misspelled as “isomal” in line 6 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11-15, the recitation of “the one or more additives” renders the claims indefinite because there lack of antecedent basis for the one or more additives in claim 10. It is unclear what the one or more additives are claims 11-15 referencing to, as claims 10 nor claim 1 contains one or more additives.
As a result, claims 11-15 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8-11 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (US 2018/0153970 A1).
Regarding claim 1, Davidson teaches a composition in the form of a chewable tablet comprising pinus pinaster, maltodextrin (a thickening agent) and honey (a sweetening agent) (Abstract; [0008]-[0033], [0037]-[0043], [0063], [0098]-[0102], [0116]-[0119], [0126]-[0149], [0160]-[0165], [0173]-[0176], [0180]-[0184]; Example 1; claims 1-15).
Regarding claim 4, Davidson teaches the composition contains about 100 mg, 110 mg, 120 mg, 130 mg, 140 mg, 150 mg, 160 mg, 170 mg, 180 mg, 190 mg or 200 mg of pinus pinaster ([0182]).
Regarding claim 8, as discussed above, Davidson teaches the composition contains maltodextrin.
Regarding claim 9, as discussed above, Davison teaches the composition contains honey.
Regarding claim 10, Davidson teaches the composition further contains flavoring agent ([0018], [0037], [0043], [0064], [0126], [0128], [0150]-[0151]; Example 1; claim 10).
Regarding claims 11 and 16, Davidson teaches composition further contains additives such as antioxidants ([0019], [0033], [0134]; claim 12).
Regarding claim 17, as discussed above, Davidson teaches the composition is in the form a chewable tablet, thereby meeting the claimed “chewable”.
As a result, the aforementioned teachings from Davidson are anticipatory to claims 1, 4, 8-11 and 16-17 of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 8-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2018/0153970 A1), and further in view of Caccialanza et al (Photodermatol Photoimmunol Photomed, 2007, 23: 46-47).
The confections of claims 1, 4, 8-11 and 16-17 are discussed above from the teachings of Davidson, said discussion being incorporated herein in its entirety.
However, Davidson does not teach the one or more skin protective ingredients comprises between about 60 mg to about 720 mg of polypodium leucotomos extract of claim 2.
Regarding claim 2, Caccialanza teaches polypodium leucotomos extract that can be orally administered in a daily dosage of 480 mg, wherein the polypodium leucotomos extract has high antioxidant activity and photoprotective action (pages 46-47).
It would have been obvious to one of ordinary skill in the art to include polypodium leucotomos extract in a dosage amount of 480 mg in the composition of Davidson, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Caccialanza indicated that polypodium leucotomos extract has high antioxidant activity, and is useful in the treatment psoriasis, and Davidson teaches that compositions can further contains antioxidants and is also useful in treating psoriasis (Davidson: [0019], [0033], [0061], [0066], [0134], [0172], [0176] and [0183]; claims 12 and 53). Thus, an ordinary artisan seeking to improve treatment in psoriasis would have looked to including polypodium leucotomos extract in a dosage amount of 480 mg in the composition of Davidson, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1, 3-5, 8-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2018/0153970 A1), and further in view of Levy et al (US 2016/0038440 A1).
The confections of claims 1, 4, 8-11 and 16-17 are discussed above from the teachings of Davidson, said discussion being incorporated herein in its entirety.
However, Davidson does not teach the one or more skin protective ingredients comprises between about 1 mg and about 16 mg of astaxanthin of claim 3; and between about 10 mg and about 50 mg of lycopene of claim 5. 
Regarding claims 3 and 5, Levy teaches a composition in the form of lozenge or a chewable tablet comprising astaxanthin and lycopene, wherein the combination of astaxanthin and lycopene acts synergistically to inhibit/suppress inflammation, thereby is useful in the treatment of inflammatory diseases such as rheumatoid arthritis (Abstract; [0008]-[0014], [0022]-[0023], [0029]-[0038], [0050], [0054]-[0055]; claims 1-20). Levey teaches the composition contains from 1.5  to 15 mg of lycopene and 0.5 to 100 mg of astaxanthin ([0030]).
It would have been obvious to one of ordinary skill in the art to include astaxanthin and lycopene in the composition of Davidson, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Davidson and Levy are commonly drawn to chewable compositions for use in treatment of inflammatory diseases such as rheumatoid arthritis containing antioxidants, and Levy provides the guidance for including astaxanthin and lycopene in the composition of Davidson so as to provide a composition that has a synergistic effect in treating inflammatory diseases such as rheumatoid arthritis by inhibiting/suppressing inflammation (Davidson: [0061] and [0172]). Furthermore, Davidson indicated that antioxidants such as astaxanthin and lycopene can be included in the composition (Davidson: [0019], [0033], [0134]; claim 12). Thus, an ordinary artisan seeking to formulate a composition that has synergistic effects in treating inflammatory diseases such as rheumatoid arthritis, would have looked to including astaxanthin and lycopene in the composition of Davidson, and achieve Applicant’s claimed invention with reasonable expectation of success.
It would also have been obvious to one of ordinary skill in the art to optimize the dosage amounts of astaxanthin and lycopene to be included in the composition of Davidson, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Levy teachings that a chewable tablet composition use for treating inflammatory diseases such as rheumatoid arthritis can contain from 1.5  to 15 mg of lycopene and 0.5 to 100 mg of astaxanthin, which are dosage amounts that overlaps the claimed between about 1 mg and about 16 mg of astaxanthin and between about 10 mg and about 50 mg of lycopene. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the dosages of astaxanthin and lycopene in a confection would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1, 4, 6-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2018/0153970 A1), and further in view of Alter (US 2018/0035705 A1).
The confections of claims 1, 4, 8-11 and 16-17 are discussed above from the teachings of Davidson, said discussion being incorporated herein in its entirety.
However, Davidson does not teach the one or more skin protective ingredients comprises between about 5 mg and about 30 mg lutein of claim 6; and between about 0.5 mg and about 10 mg zeaxanthin of claim 7.
Regarding claims 6 and 7, Alter teaches a composition in the form of a chewable comprising a combination of zeaxanthin and lutein, wherein the composition functions synergistically enhance antioxidant activity of the composition, wherein the composition contains from about 3 mg to 30 mg of zeaxanthin and from about 3 mg to 30 mg of lutein (Abstract; [0007]-[0008], [0051], [0071], [0079]-[0082]).
It would have been obvious to one of ordinary skill in the art to include zeaxanthin and lutein in the composition of Davidson, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Alter indicated that the combination of zeaxanthin and lutein functions synergistically enhance antioxidant activity of the composition, and Davidson indicated it is desirable to formulate a composition that have potent antioxidant activity, as well as, further indicating that the composition can include antioxidants such as include zeaxanthin and lutein (Davidson: [0019], [0033], [0134] and [0175]; claim 12). Thus, an ordinary artisan seeking to formulate a chewable composition with enhanced antioxidant activity would have looked to including zeaxanthin and lutein in the composition of Davidson, and achieve Applicant’s claimed invention with reasonable expectation of success.
It would also have been obvious to one of ordinary skill in the art to optimize the dosage amounts of zeaxanthin and lutein to be included in the composition of Davidson, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Alter teachings that a chewable composition with synergistic antioxidant activity can contain from about 3 mg to 30 mg of zeaxanthin and from about 3 mg to 30 mg of lutein, which are dosage amounts that overlaps the claimed between about 5 mg and about 30 mg lutein and between about 0.5 mg and about 10 mg zeaxanthin. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the dosages of zeaxanthin and lutein in a confection would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1, 4, 8-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2018/0153970 A1), and further in view of Greenberg et al (US 2014/00379604 A1).
The confections of claims 1, 4, 8-11 and 16-17 are discussed above from the teachings of Davidson, said discussion being incorporated herein in its entirety.
However, Davidson does not teach the one or more additives comprises a probiotic ingredient of claim 12; and the prebiotic ingredient of claim 13.
Regarding claims 12 and 13, Greenberg teaches a composition in the form of a chewable comprising antioxidants, prebiotics and probiotics, wherein the composition improves the physical well-being or health of an individual (Abstract; [0008]-[0017], [0038], [0048], [006], [0078]-[0079], [0119]-[0123]; claims 18-19 and 22).
It would have been obvious to one ordinary skill in the art to include probiotic and prebiotic in the composition of Davidson, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Davidson indicated that the composition containing antioxidants is intended to use in improving the physical wellbeing of an subject (Davidson: [0019], [0033], [0063], [0080], [0134], [0174]-[0176] and [0183]), and Greenberg indicated that the including of prebiotics and probiotics improves the physical well-being or health of an individual by improving the microflora of the intestine. Thus, an ordinary artisan seeking to formulate a chewable composition that improves the physical wellbeing of an individual would have looked including prebiotics and probiotics, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1, 4, 8-11, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2018/0153970 A1), and further in view of Rinaldi et al (US 2020/0138783 A1).
The confections of claims 1, 4, 8-11 and 16-17 are discussed above from the teachings of Davidson, said discussion being incorporated herein in its entirety.
However, Davidson does not teach the one or more additives comprises melatonin of claim 14.
Regarding claim 14, Rinaldi teaches a composition in the form of chewable comprising antioxidants and sleep promoting active agent such as melatonin, wherein the composition increases energy, increase mood, increase focus, and enhanced metal acuity or cognitive performance (Abstract; [0007], [0012]; Tables 1-7; claim 4).
It would have been obvious to one or ordinary skill in the art to include melatonin in the composition of Davidson, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Davidson indicated that the composition containing antioxidants is intended to be used in increasing energy levels, improving sleep and improving mental functioning (Davidson: [0019], [0033], [0063], [0080], [0134], [0174]-[0176] and [0183]), and as discussed above, Rinaldi indicated that the use of composition in the form of chewable comprising antioxidants and sleep promoting active agent such as melatonin, wherein the composition increases energy, increase mood, increase focus, and enhanced metal acuity or cognitive performance. Thus, an ordinary artisan seeking to formulate a chewable composition useful in increasing energy levels, improving sleep and improving mental functioning, would have looked to including melatonin in the composition of Davidson, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1, 4, 8-11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2018/0153970 A1), and further in view of Babul (WO 2008/021394 A2).
The confections of claims 1, 4, 8-11 and 16-17 are discussed above from the teachings of Davidson, said discussion being incorporated herein in its entirety.
However, Davidson does not teach the one or more additives comprises a cannabinoid of claim 15.
Regarding claim 15, Babul teaches a composition in the form of a chewable comprising antioxidants and cannabinoids, wherein the composition is useful in the treating cognitive impairment ([00176], [00179], [00192], [00204], [00205], [00234], [00262], [00264], [0301]; claims 44 and 74).
It would have been obvious to one of ordinary skill in the art include cannabinoid in the composition of Davidson, and produce the claimed invention. One of ordinary skill in the art would have bene motivated to do so because Davidson indicated that the composition containing antioxidants is intended to be used improving mental functioning (Davidson: [0019], [0033], [0061], [0063], [0080], [0134], [0174]-[0176] and [0183]), and as discussed above, Babul teaches that a composition containing antioxidants and cannabinoid is useful in treating cognitive impairment. Thus, an ordinary artisan seeking to formulate a chewable composition which improves mental functioning, would have looked to including cannabinoid in the composition of Davidson, and produce Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.




Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613